Citation Nr: 0422640	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the testicles claimed as hernia of the 
testicles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
November 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The issue of service connection for a disability of the 
testicles on a de novo basis, addressed in the REMAND portion 
of the decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a testicle disorder that it identified as 
acute right epididymitis when it issued a rating decision in 
June 1993; the veteran did not complete an appeal of the 
rating determination.

2.  The evidence submitted since the June 1993 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a chronic disability of 
the testicles, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the June 1993 rating decision, 
wherein the RO denied the claim of entitlement to service 
connection for a testicle condition, is new and material, and 
the veteran's claim has been reopened.  38 U.S.C.A. §§ 5103, 
5103A 5104, 5107, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of the veteran's service entrance examination, 
dated in July 1976, shows a normal genitourinary system with 
was no history of a testicle problem.  Thereafter, beginning 
in mid July 1976, he was observed for small scrotal cysts 
that it was reported he noticed several days previously.  
They were initially described as multiple painful sebaceous 
cysts.  They were excised and thereafter he had mildly 
swollen and tender testicles and the sutures were in place.  
With further follow-up in July the assessment was resolving 
epididymitis secondary to surgery.  In late July an 
examination showed no swelling and testicles of normal size 
and he was given a scrotal support.  

In mid August the veteran returned with the complaint of 
testicle pain and he was found to have a tender scrotum, with 
no hernia or edema, or history of trauma or urethral 
discharge.  The impression was question of epididymitis and 
the treatment included scrotal support.   He had two 
examinations on succeeding days in mid August that showed 
normal testis and epididymis and he was instructed to wear 
the support.  A clinical record entry was made showing 
hospital admission from late August 1976 for bilateral 
testicular pain treated with bilateral orchiopexy (orchiopexy 
is the surgical fixation in the scrotum of an undescended 
testis, Dorland's Illustrated Medical Dictionary, 1188 (28th 
ed. 1994)).  

In October 1976 the veteran was seen with the complaint of 
right testicle discomfort and initially there was no 
abnormality found to account for it.  Acute epididymitis was 
the assessment in mid October and it was noted he was not 
wearing the scrotal support.  Two days later he was seen 
again with a right testicle complaint and epididymis and 
right testicle were described as normal.  The separation 
examination in October 1976 showed a normal genitourinary 
system on clinical evaluation.  There was no elaboration from 
the examiner directed to the veteran's history of 
rupture/hernia.  The statement of medical condition the 
veteran signed in November 1976 indicated there had been no 
change in his medical condition since the separation 
examination.  A normal genital examination was reported 
during VA hospitalization in September 1992.  

The claim initial was filed in August 1992 for residuals of 
spinal tap in "1975" to include injury to the testicles.  
The RO initially considered and denied the claim in June 
1993.  In so deciding the RO considered the service medical 
records and the report of VA hospitalization in 1992 and 
determined that the testicle condition, that it identified as 
acute right epididymitis, treated in service was an acute 
condition that resolved before separation from military 
service.  The veteran did not complete an appeal after being 
issued a statement of the case in March 1994.

The RO responded to the veteran's claim in July 1999 to 
establish service connection for "hernia of the testicles-
1976" with a letter in August 1999 advising that the 
previous determination had been confirmed and that new and 
material evidence was needed to reopen the claim.  He was 
provided a notice of appeal rights.  He filed a notice of 
disagreement and with that he submitted a report of private 
hospitalization in late 1979 when he had two sebaceous cysts 
of the scrotum removed.  The final diagnosis was abscessed 
inclusion cyst of the right scrotum and postoperative 
hemorrhage.  According to the report he had hit the scrotum 
going over a rail five days previously and there was a 
history of "some type of intrascrotal surgery in 1976."  

The RO issued a rating decision in September 1999 that found 
the evidence was essentially duplicative of evidence 
previously considered.  The RO issued notice in October 1999 
and the veteran's correspondence in October 1999 sought to 
reopen claims for hernia and cyst in the scrotum area.  He 
also asked that the claim for testicular hernia include loss 
of use.  The RO, in December 1999, informed him of the 
previous rating determinations in the claim for hernia of the 
testicles and of the need for new and material evidence.  He 
wrote to the RO in January 2000 of his recollections of the 
testicle problems and surgery he had during military service 
and the RO letter the following month explained the type of 
evidence needed to establish a well ground claim for 
sterility.

The VA clinical records that the RO requested at this time 
showed in August 1999 that the veteran was being referred for 
a urology consultation and scrotal ultrasound regarding his 
complaint of testicle pain.  The referral evaluation noted a 
history of surgery in 1979 and currently no palpable masses, 
warmth or erythema.  The assessment was scrotal pain.  The 
urology consultation in November 1999 noted the veteran did 
not know what type of scrotal surgery he had during military 
service in 1976 and that he had complications with the 
surgery in 1979.  He now complained of sharp right-sided 
scrotal pain with no predictable precipitating causes.  
According to the report a scrotal ultrasound two months 
earlier showed several small cysts, a small amount of fluid 
in the left scrotum that appeared benign, and normal testes.  
The examiner noted a cyst in the head of the right 
epididymis.  The assessment was chronic intermittent right 
scrotal pain with no identifiable source; pain may be related 
to neural inflammation intermittent irritation of a cyst.  

VA examiner in November 2001 noted the veteran's history of 
two prior surgeries and questioned, in light of the veteran's 
history, whether a ligation of the right vas deferens had 
occurred and if so whether it had been done during the 
surgery during military service or thereafter.  The examiner 
recommended a vasogram or further imaging to confirm the 
ligation. 

At the Board hearing in March 2003, the veteran again related 
his recollection of the testicle pain in service, the 
treatment at that time and following service. He asserted 
that the problem he had in 1979 was a continuation of the 
same difficulty he had during military service (T 3-6).  He 
also stated that a VA physician had provided a nexus opinion 
(T 9-10). 

The additional evidence received after the Board hearing 
noted a reference to erectile dysfunction in January 2002 
with a history of surgery in 1976 and 1979.  The urology 
consultation in June 2002 was incomplete and the assessments 
were complaint of infertility, complaint of impotence and 
history of bilateral epididymal cysts.  In November 2002 the 
multiple assessments included chronic intermittent testicular 
cramp and referred to the June 2002 evaluation.


Criteria
Materiality & Finality

An application, formal or informal, that has been allowed or 
disallowed by the agency of original jurisdiction becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (CAVC) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  However, this change in 
the law is not applicable in this case because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

However, a lay person is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one that a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board is satisfied that all necessary development 
pertaining to the issues of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a disability of the testicles has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of the benefit sought on 
appeal to the extent that the aforementioned claim should be 
reopened.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error at this point.

New & Material Evidence

The August 1999 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  Contrary 
to the RO's decision and for the reasons set forth below, the 
Board finds that new and material evidence has been submitted 
in the claim for service connection of a disorder of the 
testicles and therefore the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board will point out that 
the veteran filed a notice of disagreement with the RO 
determination in August 1999 that declined to reopen his 
claim.  A notice of appeal rights was sent with the notice of 
the rating determination and the veteran clearly filed a 
notice of disagreement thereby placing the matter in 
appellate status.  If there was any problem with that 
correspondence as a notice of disagreement the RO had the 
obligation to inform the veteran accordingly.  Neither 
subsequent decision in September 1999 or March 2000 served to 
withdraw the validly filed notice of disagreement.  Thus for 
purposes of this appeal, the decision not to reopen the claim 
in August 1999 is the pertinent determination.  Clearly a 
fair reading of the veteran's correspondence that sought to 
appeal the August 1999 determination does not support the RO 
characterization of the September 1999 correspondence as a 
reopened claim.  

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

Regarding the testicles, the basis for the decision in June 
1993 was that there was no chronic disorder shown by the 
evidence of record as residual to the service reported 
treatment.  The rating decision noted only that the veteran 
was treated two weeks after he entered service for the right 
testicle pain assessed as epididymitis.  Thus no 
acknowledgement was made of the hospitalization and surgery 
during military service.  

Additional medical treatment documentation has been 
associated with the claims file since this rating decision, 
and this additional evidence is clearly new and material 
because for the first time there is of record multiple 
references to scrotal cysts and the report in 1979 did not 
directly associate the precipitating problem with an 
intercurrent injury.  There was also a reference to previous 
intrascrotal surgery not acknowledged in the initial rating 
decision.  There is also a recent VA examiner's conclusion 
that the veteran may have a urology disorder related to the 
1976 surgery but that record is not currently on file.  In 
addition, there is the sworn testimony that recalled the 
manifestations of testicle pain after military service.  The 
VA urology examiner in 1999 did not rule out neural 
inflammation or cyst irritation and recurrent cysts have been 
noted.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted with the application to reopen in 
1999 contributes to a more complete picture of the 
circumstances surrounding the question as to whether the 
veteran currently has a chronic testicular disorder that may 
be linked to complaints he reported in service.   As initial 
determination was based on a finding of no chronic condition.  
The record of new evidence viewed with previously considered 
records contains new and material evidence, such that the 
Board must reopen the claim.  Manio, supra.  There is either 
a diagnosis of disability not previously reported or evidence 
of recurrent and persistent manifestations of chronic 
disability.  Either is a sufficient basis to reopen the 
claim.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a disability 
of the testicles, claimed as hernia of the testicles, the 
appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO did issue a VCAA notice letter on the matter at issue and 
the provisions of the new law were discussed at the recent 
Board hearing (T 2-3).  Additional records were submitted 
after the hearing pursuant to the invitation for such 
evidence given at the hearing (T 14).

The Board notes that there is no complete VA urology 
examination of record that fully addresses the veteran's 
service connection claim that is now reopened.  The VA 
examiner in 2001 did not provide a nexus opinion and the 
subsequent evaluation in 2002 was also incomplete.  Also, the 
complete record of surgery during service is not on file and 
the extant clinical record does not mention an undescended 
testicle although by definition an orchiopexy is the 
procedure to repair that problem.  Most of the pertinent 
service medical records predate the period of 
hospitalization.  In addition the urology examiner in 1999 
could not rule out a neural inflammation.  Thus an examiner 
should have the complete record to ensure any opinion is an 
informed one.  

The record shows that the veteran has apparently had contact 
with the Social Security Administration (SSA).  He did not 
mention an SSA claim or decision at the Board hearing but 
records utilized in a claim for such benefits would 
materially assist in the adjudication of his appeal on the 
merits if the veteran can identify any relevant records SSA 
developed or considered that were not available to the Board.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any disorder of the 
testicles since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

The VBA AMC should ask the veteran to 
provide information regarding the status 
of his claim with the SSA and if 
completed to identify medical records and 
any other documentation utilized in the 
SSA determination of disability benefits 
that was relevant to the issue on appeal 
but not on file.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  The VBA AMC should also contact the 
service department and request that it 
conduct a search for complete clinical 
records for the veteran's treatment at 
the "GLWAH" (presumably the military 
hospital as Ft. Leonard Wood, Missouri) 
for the period of August 27, 1976 
(admission date) to September 30, 1976 
(discharge date) for disability 
reportedly diagnosed as bilateral 
testicular pain.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  The VBA AMC should arrange for a VA 
special urology examination of the 
veteran by an appropriate medical 
specialist (including on a fee basis, if 
necessary) for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any chronic 
disability of the testicles which may be 
present and whether they are related to 
the complaints reported during military.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
must be conducted.  It is requested that 
the examiner address the following 
medical issues:

Is it at least as likely as not that any 
chronic acquired disability of the 
testicles found on examination is/are 
related to service, including the surgery 
reported during service as bilateral 
orchiopexy?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic 
disability of the testicles on a de novo 
basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



